EXHIBIT 10 (e)

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), made in Greenwich, Connecticut as of April 23,
2007, between United Rentals, Inc., a Delaware corporation (the “Company”), and
Kurtis T. Barker (“Executive”).

WHEREAS, Executive has been employed by the Company;

WHEREAS, the Company desires to employ Executive as its Executive Vice
President, Corporate Services, and Executive desires to accept such continued
employment on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

1. At Will Employment.

Executive will be employed by the Company at will, which means that either the
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination.

2. Employment.

(a) Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as Executive Vice President, Corporate Services of the
Company and shall report to the Chief Executive Officer of the Company and/or
the President of the Company, as determined by the Company.

(b) Performance of Duties. During his employment, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
Company and serve the Company to the best of Executive’s ability. Executive
shall devote his full business time and best efforts to the business and affairs
of the Company. In his capacity as Executive Vice President, Corporate Services,
Executive shall have such duties and responsibilities as he may be assigned by
the Chief Executive Officer of the Company and/or the President of the Company.

(c) Place of Performance. Executive shall be based at the Company’s offices in
Greenwich, Connecticut. Executive recognizes that his duties will require, at
the Company’s expense, travel to domestic and international locations.

 



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary. The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $375,000. Upon recommendation of the Chief
Executive Officer, the Compensation Committee of the Board of Directors of the
Company may determine in its sole discretion to increase, but not decrease, the
Base Salary. Payments of the Base Salary shall be payable in equal installments
in accordance with the Company’s standard payroll practices.

(b) 2007 Bonus. Executive shall be eligible to receive a discretionary bonus for
2007 in accordance with this Section 3(b) (the “2007 Bonus”). The 2007 Bonus
shall be a performance-based bonus with a target bonus of 90% of the base salary
paid to Executive during 2007 and a maximum bonus equal to 125% of the base
salary paid to Executive during 2007. Performance goals for the 2007 Bonus shall
be established by the Chief Executive Officer in his sole discretion. The 2007
Bonus shall be paid on the date that bonuses for 2007 are paid generally to
employees of the Company in the sole discretion of the Company (such date, the
“2007 Bonus Payment Date”). Notwithstanding anything in the foregoing to the
contrary, Executive must be employed by the Company on the 2007 Bonus Payment
Date to be eligible for the 2007 Bonus (or any portion thereof).

(c) Annual Incentive Bonus Plan. With respect to each year after 2007, Executive
shall be eligible to receive an annual cash incentive bonus (the “Annual Bonus”)
pursuant to the terms of the United Rentals, Inc. Annual Incentive Compensation
Plan, as it may be amended from time to time (the “Annual Incentive Plan”). The
Target Allocation (as defined in the Annual Incentive Plan) shall be 90% of Base
Salary. The maximum incentive opportunity shall be 125% of Base Salary.
Executive has been determined by the Committee (as defined in the Annual
Incentive Plan) to be a Covered Employee (as defined in the Annual Incentive
Plan) under the Annual Incentive Plan, and Executive’s Performance Goals (as
defined in the Annual Incentive Plan) shall be determined by the Committee (as
defined in the Annual Incentive Plan) in accordance with Section 2.11.1 and
Article V of the Annual Incentive Plan. The Annual Bonus shall be paid to
Executive at such times and in such amounts as provided in the Annual Incentive
Plan.

(d) Restricted Stock Units. Executive shall receive an aggregate grant of 50,000
restricted stock units (25,000 to vest over time and 25,000 to vest upon the
achievement of certain performance objectives), in accordance with and subject
to the provisions of the United Rentals, Inc. 2001 Comprehensive Stock Plan, as
it may be amended from time to time, and a 2001 Comprehensive Stock Plan
Restricted Stock Unit Agreement in substantially the form attached hereto as
Exhibit A (the “RSU Agreement”).

(e) Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, including without limitation family
medical insurance (subject to applicable employee contributions). Executive
shall be entitled to 20 vacation days per year, such days to be accrued in
accordance with Company policy.

 

2



--------------------------------------------------------------------------------

(f) Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement in accordance with, and subject to, the Company’s standard
policies. Such reimbursements shall be made by the Company on a timely basis
upon submission by Executive of vouchers in accordance with the Company’s
standard procedures.

(g) Indemnification. The Company shall indemnify Executive in accordance with,
and subject to, the terms of an indemnification agreement in the form attached
hereto as Exhibit B (the “Indemnification Agreement”). Notwithstanding anything
in this Agreement to the contrary, the rights and obligations of the parties
with respect to indemnification (including dispute resolution, governing law and
notice) shall be governed by the Indemnification Agreement.

(h) No Other Compensation or Benefits; Payment. The compensation and benefits
specified in this Section 3 and in Section 4 of this Agreement shall be in lieu
of any and all other compensation and benefits. Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and (ii) shall be subject to all legally
required and customary withholdings.

(i) Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.

4. Compensation Following Termination. Executive shall be entitled only to the
following compensation and benefits upon termination of employment:

(a) General. On any termination of Executive’s employment, he shall be entitled
to:

 

  (i) any accrued but unpaid Base Salary for services rendered through the date
of termination;

 

  (ii) any vacation accrued to the date of termination;

 

  (iii) any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(f) of this Agreement;

 

  (iv) receive any benefits to which he may be entitled upon termination
pursuant to the plans and programs referred to in Section 3(e) hereof or as may
be required by applicable law; and

 

  (v) receive any amounts or benefits to which he may be entitled upon
termination pursuant to the plans and agreement referred to in Sections 3(c) and
3(d) hereof in accordance with the terms of such plans and agreement.

 

3



--------------------------------------------------------------------------------

(b) Termination by Reason of Death or Disability; Termination by the Company for
Cause; Termination by Executive Without Good Reason. In the event that
Executive’s employment is terminated (i) by reason of Executive’s death or
Disability (as defined below); (ii) by the Company for Cause (as defined below)
or (iii) by Executive without Good Reason (as defined below), Executive (or his
estate, as the case may be) shall be entitled only to those items identified in
Section 4(a).

(c) Termination by the Company Without Cause; Termination by Executive for Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company without Cause or (ii) by Executive for Good Reason, Executive shall be
entitled only to the following:

 

  (i) those items identified in Section 4(a); and

 

  (ii) the payment of 190% of Executive’s Base Salary (as determined pursuant to
Section 3(a)) payable over two years in accordance with the Company’s normal
payroll practices (the “Severance Pay”) (such percentage equal to 100% of
Executive’s Base Salary, plus the Target Allocation). The Severance Pay shall be
paid at the times Executive’s Base Salary would have been paid had Executive’s
employment not terminated; provided, however, that if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
such sums shall be made as follows: (A) no payments shall be made for a
six-month period following the date of termination, (B) an amount equal to six
months of Severance Pay shall be paid in a lump sum six months following the
date of termination, and (C) during the period beginning six months following
the date of termination through the remainder of the two-year period, payment of
the Severance Pay shall be made at the times Executive’s Base Salary would have
been paid had Executive’s employment not terminated.

 

  (iii)

if Executive timely elects COBRA continuation coverage, the Company shall
provide such COBRA continuation coverage with respect to the level of coverage
Executive maintained on the date of termination at no cost to Executive through
the COBRA Payment End Date (as defined below). The “COBRA Payment End Date”
shall be the earlier of (A) one year following the date of termination

 

4



--------------------------------------------------------------------------------

 

and (B) the date Executive becomes employed by a third party and is eligible for
coverage under the group benefits plan of the new employer. If during the period
Executive is receiving this benefit, Executive obtains new employment and
becomes eligible for coverage under the group benefits plan of the new employer,
Executive must promptly notify the Company in writing of such eligibility.

(d) Definitions of Cause, Good Reason and Disability.

(i) For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has misappropriated any funds or property of the
Company or its affiliates, or has willfully or negligently destroyed property of
the Company or its affiliates; (B) Executive has been convicted of any crime
that impairs the Executive’s ability to perform his duties and responsibilities
with the Company, or that causes or may, in the determination of the Company,
cause damage to the Company or its affiliates or their operations or reputation,
or that involves fraud, embezzlement or moral turpitude; (C) Executive has
(1) obtained personal profit from any transaction of or involving the Company or
an affiliate of the Company (or engaged in any activity with the intent of
obtaining such a personal profit) without the prior written approval of the
Company or (2) engaged in any other conduct which constitutes a breach of
fiduciary duty or the duty of loyalty to the Company or its affiliates and
which, in the determination of the Company, has resulted or may result in damage
to the Company or its affiliates; (D) Executive’s material failure to perform
his duties with the Company (other than as a result of total or partial
incapacity due to physical or mental illness), as determined by the Company;
(E) Executive has engaged in on-the-job conduct that falls below the standards
the Company may reasonably expect; (F) Executive’s use of alcohol or drugs has
interfered with his ability to perform his duties and responsibilities with the
Company, as determined by the Company; (G) Executive has knowingly made any
untrue statement or omission to the Company or an affiliate of the Company,
including, without limitation, on Executive’s application for employment with
the Company, regardless of when discovered; (H) Executive has falsified Company
records (or those of one of its affiliates); (I) Executive has committed any act
intended to damage the reputation of the Company or an affiliate of the Company
or which in fact, damages the reputation of the Company or an affiliate, as
determined by the Company; (J) Executive (1) has violated the Company’s material
policies or rules (including, but not limited to, the Company’s equal employment
opportunity policies) or (2) is guilty of gross negligence or willful misconduct
in the performance of his duties with the Company; or (K) Executive has breached
a covenant set forth in Section 5 or otherwise violated any confidentiality,
non-competition or non-solicitation prohibitions imposed on Executive under
common law or under the terms of any agreement with the Company; provided,
however, that, if susceptible of cure, a termination by the Company under
Sections 4(d)(i)(D) or 4(d)(i)(E) shall be effective only if, within 30 days
following delivery of a written notice by the Company to Executive that the
Company is terminating his employment for Cause, Executive has failed to cure
the circumstances giving rise to Cause.

(ii) For purposes of this Agreement, the term “Good Reason” shall mean any of
the following: (A) demotion from the position of Executive Vice President,
Corporate Services; (B) the Company decreases or fails to pay the compensation
described in

 

5



--------------------------------------------------------------------------------

Sections 3(a), 3(b) and 3(c) of this Agreement (in accordance with, and subject
to, such provisions); (C) a material breach of this Agreement by the Company
(except as qualified by Section 4(d)(ii)(E) below); (D) Executive’s job site is
relocated to a location which is more than fifty (50) miles from Greenwich,
Connecticut, unless the parties mutually agree to such relocation; or
(E) material diminution of Executive’s duties or responsibilities (it being
understood by the parties that a simultaneous increase and decrease of
Executive’s duties and responsibilities consented to by the parties, such
consent not to be unreasonably withheld, shall not constitute Good Reason);
provided, however, that a termination by Executive for Good Reason under any of
clauses (A) – (E) of this Section 4(d)(ii) shall be effective only if, within 30
days following delivery of a written notice by Executive to the Company that
Executive is terminating his employment for Good Reason, the Company has failed
to cure the circumstances giving rise to Good Reason.

(iii) For purposes of this Agreement, a “Disability” shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 90 consecutive days or (B) 6
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity or impairment due to physical or mental
illness (the “Disability Period”), Executive shall continue to receive the
compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company.

(e) Effect of Material Breach of Section 5 on Compensation Following Termination
of Employment Pursuant to Sections 4(c)(ii) and 4(c)(iii). If, at the time of
termination of Executive’s employment or any time thereafter, Executive is in
material breach of any covenant contained in Section 5 hereof, Executive shall
not be entitled to any payments or benefits (or if payments or benefits have
commenced, any continued payment or benefits) under Sections 4(c)(ii) or
4(c)(iii).

(f) No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement. The payment
of any amounts pursuant to this Section 4 (other than payments required by law)
is expressly conditioned upon the delivery by Executive to the Company of a
release in form and substance reasonably satisfactory to the Company of any and
all claims Executive may have against the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment.

 

6



--------------------------------------------------------------------------------

5. Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.

5.1 No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company; provided, however, that
Executive shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities, in a manner that does not unreasonably interfere with his
responsibilities hereunder, or (ii) accept or engage in any other employment,
whether as an employee or consultant or in any other capacity, and whether or
not compensated therefor.

5.2 Noncompetition; Nonsolicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders him special and unique within the Company’s
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i) his
employment with the Company, and (ii) the period beginning on the date of
termination of employment and ending two years after the date of termination of
employment (the “Covered Time”), Executive shall not, directly or indirectly,
engage (as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, director or otherwise) in any Competing Business in any
Restricted Area (each as defined below), provided that the provisions of this
Section 5.2(a) will not be deemed breached merely because Executive owns less
than 5% of the outstanding common stock of a publicly-traded company. For
purposes of this Agreement, “Competing Business” shall mean (i) any business in
which the Company is currently engaged, including, but not limited to, renting
and selling equipment and merchandise to the commercial and general public,
including construction equipment, earthmoving equipment, aerial equipment,
aerial work platforms, traffic safety equipment, trench safety equipment,
industrial equipment, landscaping equipment, and home repair and maintenance
equipment, as well as highway construction related technologies and the buying
of companies that engage in such activities along with the computer hardware and
software systems designed, developed and utilized with respect to any of the
foregoing; (ii) any other future business which the Company engages in during
Executive’s employment with the Company; and (iii) any of the entities
identified on Exhibit C. For purposes of this Agreement, “Restricted Area” means
each of: (i) any state in the United States and any province in Canada in which
the Company conducts any business currently or during Executive’s future
employment with the Company; and (ii) regardless of state, the area within a 200
mile radius of any office or facility of the Company in which or in relation to
which Executive shall have performed any duties for the Company during his
employment with the Company.

(b) In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement

 

7



--------------------------------------------------------------------------------

(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly,
(i) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to terminate his, her, or its relationship with the Company or such affiliate;
(ii) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to become employees, agents, representatives or consultants of any other person
or entity; (iii) solicit or attempt to solicit any customer, vendor or
distributor of the Company or any of its affiliates with respect to any product
or service being furnished, made, sold, rented or leased by the Company or such
affiliate; or (iv) persuade or seek to persuade any customer of the Company or
any affiliate to cease to do business or to reduce the amount of business which
any customer has customarily done or contemplates doing with the Company or such
affiliate, whether or not the relationship between the Company or its affiliate
and such customer was originally established in whole or in part through
Executive’s efforts. For purposes of this Section 5.2(b) only, during the
Covered Time, the terms “customer,” “vendor” and “distributor” shall mean a
customer, vendor or distributor who has done business with the Company or any of
its affiliates within twelve months preceding the termination of Executive’s
employment.

(c) During Executive’s employment with the Company and during the Covered Time,
Executive agrees that upon the earlier of Executive’s (i) negotiating with any
Competitor (as defined below) concerning the possible employment of Executive by
the Competitor, (ii) receiving an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, Executive will (A) immediately provide
notice to the Company of such circumstances and (B) provide copies of Section 5
of this Agreement to the Competitor. Executive further agrees that the Company
may provide notice to a Competitor of Executive’s obligations under this
Agreement, including without limitation Executive’s obligations pursuant to
Section 5 hereof. For purposes of this Agreement, “Competitor” shall mean any
entity (other than the Company or any of its affiliates) that engages, directly
or indirectly, in any Competing Business.

(d) Executive understands that the provisions of this Section 5.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

5.3 Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Executive covenants that he shall not during his employment or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any proprietary information, unless such disclosure

 

8



--------------------------------------------------------------------------------

has been authorized in writing by the Company or is otherwise required by law.
Executive acknowledges and understands that the term “proprietary information”
includes, but is not limited to: (a) the software products, programs,
applications, and processes utilized by the Company or any of its affiliates;
(b) the name and/or address of any customer or vendor of the Company or any of
its affiliates or any information concerning the transactions or relations of
any customer or vendor of the Company or any of its affiliates with the Company
or such affiliate or any of its or their partners, principals, directors,
officers or agents; (c) any information concerning any product, technology, or
procedure employed by the Company or any of its affiliates but not generally
known to its or their customers, vendors or competitors, or under development by
or being tested by the Company or any of its affiliates but not at the time
offered generally to customers or vendors; (d) any information relating to the
computer software, computer systems, pricing or marketing methods, sales
margins, cost of goods, cost of material, capital structure, operating results,
borrowing arrangements or business plans of the Company or any of its
affiliates; (e) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or any of its
affiliates; (f) any business plans, budgets, advertising or marketing plans;
(g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (i) any inventions, innovations or
improvements covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing. Executive acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally available to and known by the public or
information that is or becomes available to Executive on a non-confidential
basis from a source other than the Company, any of its affiliates, or the
directors, officers, employees, partners, principals or agents of the Company or
any of its affiliates (other than as a result of a breach of any obligation of
confidentiality).

5.4 Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company or
any of its affiliates, including, without limitation, all confidential records.
For purposes hereof, “confidential records” means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment of any kind
which may be in Executive’s possession or under his control or accessible to him
which contain any proprietary information. All property and records of the
Company and any of its affiliates (including, without limitation, all
confidential records) shall be and remain the sole property of the Company or
such affiliate during Executive’s employment with the Company and thereafter.

5.5 Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and

 

9



--------------------------------------------------------------------------------

discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Executive, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Executive will
promptly disclose in writing such inventions, innovations or improvements to the
Company and perform all actions reasonably requested by the Company to establish
and confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.

5.6 Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 5 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 5 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.

6. Assignment and Transfer.

(a) Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company without Executive’s consent to, any purchaser
of all or substantially all of the Company’s business or assets, any successor
to the Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).

(b) Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

7. Miscellaneous.

(a) Other Obligations. Executive represents and warrants that neither
Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

(b) Nondisclosure; Other Employers. Executive will not disclose to the Company,
use, or induce the Company to use, any proprietary information, trade secrets or

 

10



--------------------------------------------------------------------------------

confidential business information of others. Executive represents and warrants
that Executive does not possess any property, proprietary information, trade
secrets and confidential business information belonging to any prior employers.

(c) Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company,
to effect a transition of Executive’s responsibilities and to ensure that the
Company is aware of all matters being handled by Executive.

(d) Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall (i) pay Executive any base salary he loses from a subsequent
employer for material work performed in connection with such obligation
subsequent to termination of Executive’s employment with the Company, provided
that (A) such work is approved in advance in writing by the Company, (B) no
payments shall be due in connection with assistance provided during any period
for which Executive is receiving payments pursuant to Section 4(c)(ii) and
(C) no payments shall be due for any time Executive spends testifying before the
SEC or in any proceeding (e.g., class action litigation) or time spent by him
consulting with his own counsel; and (ii) reimburse Executive’s reasonable
expenses incurred in connection with the foregoing obligations.

(e) Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided to him under Section 4 of this Agreement by
seeking other employment or otherwise, nor shall the amount of any payments
provided to Executive under Section 4 be reduced by any compensation earned by
Executive as the result of employment by another employer after the termination
of Executive’s employment or otherwise.

(f) No Right of Set-off Etc. The obligation of the Company to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against Executive or others.

(g) Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that he will take no action which is intended, or
would reasonably be expected, to harm the Company or any of its affiliates or
its or their reputation or which would reasonably be expected to lead to
unwanted or unfavorable publicity to the Company or its affiliates. Nothing
herein shall prevent Executive from making any truthful statement in connection
with any legal proceeding or investigation by the Company or any governmental
authority.

(h) Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.

 

11



--------------------------------------------------------------------------------

(i) Arbitration.

 

  (i) General. Executive and the Company specifically, knowingly, and
voluntarily agree that they shall use final and binding arbitration to resolve
any dispute (an “Arbitrable Dispute”) between Executive, on the one hand, and
the Company (or any affiliate of the Company), on the other hand. This
arbitration agreement applies to all matters relating to this Agreement and
Executive’s employment with and/or termination of employment from the Company,
including without limitation disputes about the validity, interpretation, or
effect of this Agreement, or alleged violations of it, any payments due
hereunder and all claims arising out of any alleged discrimination, harassment
or retaliation, including, but not limited to, those covered by Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended, and the Americans With Disabilities Act or any other
federal, state or local law relating to discrimination in employment.

 

  (ii) Injunctive Relief. Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of Section 5, the Company and Executive hereby consent to the
jurisdiction of any state or federal court sitting in the County of Fairfield,
State of Connecticut.

 

  (iii) The Arbitration. Any arbitration pursuant to this Section 7(i) will take
place in New York, New York, under the auspices of the American Arbitration
Association, in accordance with the Employment Arbitration Rules of the American
Arbitration Association then in effect, and before a panel of three arbitrators
selected in accordance with such rules. Judgment upon the award rendered by the
arbitrators may be entered in any state or federal court sitting in the County
of Fairfield, State of Connecticut.

 

  (iv)

Fees and Expenses. In any arbitration pursuant to this Section 7(i), except as
otherwise required by law, each party shall be responsible for the fees and
expenses of its

 

12



--------------------------------------------------------------------------------

 

own attorneys and witnesses, and the fees and expenses of the arbitrators shall
be divided equally between the Company, on the one hand, and Executive, on the
other hand.

 

  (v) Exclusive Forum. Except as permitted by Section 7(i)(ii) hereof,
arbitration in the manner described in this Section 7(i) shall be the exclusive
forum for any Arbitrable Dispute. Except as permitted by Section 7(i)(ii),
should Executive or the Company attempt to resolve an Arbitrable Dispute by any
method other than arbitration pursuant to this Section 7(i), the responding
party shall be entitled to recover from the initiating party all damages,
expenses, and attorneys’ fees incurred as a result of that breach.

(j) Reimbursement of Reasonable Attorney’s Fees and Expenses in Connection with
Agreement. The Company shall pay or reimburse Executive for reasonable
attorneys’ fees and expenses incurred by Executive in connection with the
drafting and negotiating of this Agreement, provided that the Company’s total
obligation pursuant to this Section 7(j) shall not exceed $7,500. It is agreed
that the payment or reimbursement of such fees shall be considered a working
condition fringe benefit.

(k) Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including, without limitation, under Section 409A of the Code.
Executive and the Company agree that in the event Executive or the Company
reasonably determines that the terms hereof would result in Executive being
subject to tax under Section 409A of the Code, Executive and the Company shall
negotiate in good faith to amend this Agreement to the extent necessary to
prevent the assessment of any such tax, including by delaying the payment dates
of any amounts hereunder.

(l) Entire Agreement. This Agreement (including the plans and the RSU Agreement
referenced in Section 3) and the Indemnification Agreement contain the entire
agreement and understanding between the parties hereto in respect of Executive’s
employment and supersede, cancel and annul any prior or contemporaneous written
or oral agreements, understandings, commitments and practices between them
respecting Executive’s employment, including, without limitation, the Amended
and Restated Employment Agreement between the parties entered into as of June 9,
2004; provided, however, that this Agreement shall not, except as expressly
provided herein, supersede, cancel or annul the terms of any equity grant made
to Executive prior to the date of this Agreement.

(m) Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.

(n) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of

 

13



--------------------------------------------------------------------------------

competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable.

(o) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.

(p) Nonwaiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance. All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.

(q) Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:
(i) in the case of the Company, to Chief Executive Officer, United Rentals,
Inc., Five Greenwich Office Park, Greenwich, Connecticut 06831; and (ii) in the
case of Executive, to Executive’s last known address as reflected in the
Company’s records, or to such other address as Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered or at the time of mailing if sent by registered
or certified mail.

(r) Survival. Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement. The respective
obligations of Executive and the Company as provided in Sections 4, 5, 6 and 7
of this Agreement and the Indemnification Agreement shall survive cessation or
termination of Executive’s employment hereunder.

 

14



--------------------------------------------------------------------------------

(s) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.

 

UNITED RENTALS, INC.       EXECUTIVE:

By: /s/ Wayland R. Hicks

   

/s/ Kurtis T. Barker

Name:  Wayland R. Hicks

    Kurtis T. Barker

Title:    Chief Executive Officer

   

 

15



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT is entered into as of this              day of
    , 2006, by and between United Rentals, Inc., a Delaware corporation (the
‘Company’), and                                          (‘Indemnitee’).

RECITALS

A. The Company is aware that because of the increased exposure to litigation
costs, talented and experienced persons are increasingly reluctant to serve or
continue serving as directors and officers of corporations unless they are
protected by comprehensive liability insurance and indemnification.

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate guidance regarding the
proper course of action.

C. The Board of Directors of the Company (the ‘Board’) has concluded that, in
order to retain and attract talented and experienced individuals to serve as
officers and directors of the Company and its subsidiaries and to encourage such
individuals to take the business risks necessary for the success of the Company
and its subsidiaries, the Company should contractually indemnify its officers
and directors, and the officers and directors of its subsidiaries, in connection
with claims against such officers and directors in connection with their
services to the Company and its subsidiaries, and has further concluded that the
failure to provide such contractual indemnification could be detrimental to the
Company, its subsidiaries and stockholders.

NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Definitions.

(a) Agent. ‘Agent’ with respect to the Company means any person who is or was a
director, officer, employee or other agent of the Company or a Subsidiary of the
Company; or is or was serving at the request of, for the convenience of, or to
represent the interests of, the Company or a Subsidiary of the Company as a
director, officer, employee or agent of another entity or enterprise; or was a
director, officer, employee or agent of a predecessor corporation (or other
predecessor entity or enterprise) of the Company or a Subsidiary of the Company,
or was a director, officer, employee or agent of another enterprise at the
request of, for the convenience of, or to represent the interests of such
predecessor.

(b) Expenses. ‘Expenses’ means all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees, costs of
investigation and related disbursements) incurred by the Indemnitee in
connection with the investigation, settlement, defense or appeal of a Proceeding
covered hereby or the establishment or enforcement of a right to indemnification
under this Agreement.

(c) Proceeding. ‘Proceeding’ means any threatened, pending, or completed claim,
suit or action, whether civil, criminal, administrative, investigative or
otherwise.

 

B-1



--------------------------------------------------------------------------------

(d) Subsidiary. ‘Subsidiary’ means any corporation or other entity of which more
than 10% of the outstanding voting securities or other voting interests is owned
directly or indirectly by the Company, and one or more other Subsidiaries, taken
as a whole.

2. Maintenance of Liability Insurance.

(a) The Company hereby covenants and agrees with Indemnitee that, subject to
Section 2(b), the Company shall obtain and maintain in full force and effect
directors’ and officers’ liability insurance (‘D&O Insurance’) in reasonable
amounts as the Board of Directors shall determine from established and reputable
insurers. In no event shall the terms of such D&O Insurance be less favorable to
Indemnitee than the terms generally applicable to the Company’s executive
officers generally.

(b) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
the premium costs for such insurance are (i) disproportionate to the amount of
coverage provided after giving effect to exclusions, and (ii) substantially more
burdensome to the Company than the premiums charged to the Company for D&O
Insurance currently in effect.

3. Mandatory Indemnification. The Company shall defend, indemnify and hold
harmless Indemnitee:

(a) Third Party Actions. If Indemnitee is a person who was or is a party, or is
threatened to be made a party, to any Proceeding (other than an action by or in
the right of the Company) by reason of the fact that Indemnitee is or was or is
claimed to be an Agent of the Company, or by reason of anything done or not done
by Indemnitee in any such capacity, or by reason of the fact that Indemnitee
personally guaranteed any obligation of the Company at any time, against any and
all Expenses and liabilities of any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by such person in connection with the
investigation, defense, settlement or appeal of such Proceeding, so long as the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or Proceeding, had no reasonable cause to believe
such person’s conduct was unlawful.

(b) Derivative Actions. If Indemnitee is a person who was or is a party, or is
threatened to be made a party, to any Proceeding by or in the right of the
Company by reason of the fact that he is or was an Agent of the Company, or by
reason of anything done or not done by him in any such capacity, against any and
all Expenses and liabilities of any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by him in connection with the investigation,
defense, settlement or appeal of such Proceeding, so long as the Indemnitee
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company; except that no indemnification
under this subsection shall be made, and Indemnitee shall repay all amounts
previously advanced by the Company, in respect of any claim, issue or matter for
which such person is judged in a final, non-appealable decision to be liable to
the Company by a court of competent jurisdiction, unless and only to the extent
that the court in which such Proceeding was brought or the Court of Chancery of
Delaware shall determine that Indemnitee is fairly and reasonably entitled to
indemnity.

 

B-2



--------------------------------------------------------------------------------

(c) Actions Where Indemnitee Is Deceased. If Indemnitee is a person who was or
is a party, or is threatened to be made a party, to any Proceeding by reason of
the fact that he is or was an Agent of the Company, or by reason of anything
done or not done by him in any such capacity, and prior to, during the pendency
of, or after completion of, such Proceeding, the Indemnitee shall die, then the
Company shall defend, indemnify and hold harmless the estate, heirs and legatees
of the Indemnitee against any and all Expenses and liabilities incurred by or
for such persons or entities in connection with the investigation, defense,
settlement or appeal of such Proceeding on the same basis as provided for the
Indemnitee in Sections 3(a) and 3(b) above.

The Expenses and liabilities covered hereby shall be net of any payments by D&O
Insurance carriers or others.

4. Partial Indemnification. If Indemnitee is found under Section 3, 6 or 9
hereof not to be entitled to indemnification for all of the Expenses relating to
a Proceeding, the Company shall indemnify the Indemnitee for any portion of such
Expenses not specifically precluded by the operation of such Section 3, 6 or 9.

5. Indemnification Procedures; Mandatory Advancement of Expenses.

(a) Promptly after receipt by Indemnitee of notice to him or her of the
commencement or threat of any Proceeding covered hereby, Indemnitee shall notify
the Company of the commencement or threat thereof, provided that any failure to
so notify shall not relieve the Company of any of its obligations hereunder.

(b) If, at the time of the receipt of a notice pursuant to Section 5(a) above,
the Company has D&O Insurance in effect, the Company shall give prompt notice of
the Proceeding or claim to its insurers in accordance with the procedures set
forth in the applicable policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay all amounts payable
as a result of such Proceeding in accordance with the terms of such policies.

(c) Indemnitee shall be entitled to retain one or more counsel from time to time
selected by it in its sole discretion to act as its counsel in and for the
investigation, defense, settlement or appeal of each Proceeding.

(d) The Company shall bear all fees and Expenses (including invoices for
reasonable and customary advance retainers) of such counsel, and all fees and
Expenses invoiced by other persons or entities, in connection with the
investigation, defense, settlement or appeal of each such Proceeding. Such fees
and Expenses are referred to herein as ‘Covered Expenses.’

(e) Until a determination to the contrary under Section 6 hereof is made, the
Company shall advance all Covered Expenses in connection with each Proceeding.
If required by law, as a condition to such advances, Indemnitee shall, at the
request of the Company, agree to repay such amounts advanced if it shall
ultimately be determined by a final order of a court that Indemnitee is not
entitled to be indemnified by the Company by the terms hereof or under
applicable law.

(f) Each advance to be made hereunder shall be paid by the Company to Indemnitee
within 10 days following delivery of a written request therefor by Indemnitee to
the Company.

 

B-3



--------------------------------------------------------------------------------

(g) The Company acknowledges the potentially severe damage to Indemnitee should
the Company fail timely to make such advances to Indemnitee.

6. Determination of Right to Indemnification.

(a) To the extent Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding, claim, issue or matter covered hereby, Indemnitee
need not repay any of the Expenses advanced in connection with the
investigation, defense or appeal of such Proceeding.

(b) If Section 6(a) is inapplicable, the Company shall remain obligated to
indemnify Indemnitee, and Indemnitee need not repay Expenses previously
advanced, unless the Company, by motion before a court of competent
jurisdiction, obtains an order for preliminary or permanent relief suspending or
denying the obligation to advance or indemnify for Expenses.

(c) Notwithstanding a determination by a court that Indemnitee is not entitled
to indemnification with respect to a specific Proceeding, Indemnitee shall have
the right to apply to the Court of Chancery of Delaware for the purpose of
enforcing Indemnitee’s right to indemnification pursuant to this Agreement.

(d) Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify Indemnitee against all Expenses incurred by Indemnitee
in connection with any Proceeding under Section 6(b) or 6(c) and against all
Expenses incurred by Indemnitee in connection with any other Proceeding between
the Company and Indemnitee involving the interpretation or enforcement of the
rights of Indemnitee under this Agreement unless a court of competent
jurisdiction finds that each of the material claims and/or defenses of
Indemnitee in any such Proceeding were frivolous or made in bad faith.

7. Certificate of Incorporation and By-Laws. The Company agrees that the
Company’s Certificate of Incorporation and By-laws in effect on the date hereof
shall not be amended to reduce, limit, hinder or delay (i) the rights of
Indemnitee granted hereby, or (ii) the ability of the Company to indemnify
Indemnitee as required hereby. The Company further agrees that it shall exercise
the powers granted to it under its Certificate of Incorporation, its By-laws and
by applicable law to indemnify Indemnitee to the fullest extent possible as
required hereby.

8. Witness Expenses. The Company agrees to compensate Indemnitee for the
reasonable value of his or her time spent, and to reimburse Indemnitee for all
Expenses (including attorneys’ fees and travel costs) incurred by him or her, in
connection with being a witness, or if Indemnitee is threatened to be made a
witness, with respect to any Proceeding, by reason of his or her serving or
having served as an Agent of the Company.

9. Exceptions. Notwithstanding any other provision hereunder to the contrary,
the Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense (other than Proceedings
under Section 6(b) or Section 6(c) or brought to establish or enforce a right to
indemnification under this Agreement or the provisions of the Company’s
Certificate of Incorporation or By-laws unless a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding were not made in good faith or were frivolous).

 

B-4



--------------------------------------------------------------------------------

(b) Unauthorized Settlements. To indemnify Indemnitee under this Agreement for
any amounts paid in settlement of a Proceeding covered hereby without the prior
written consent of the Company to such settlement.

10. Non-exclusivity. This Agreement is not the exclusive arrangement between the
Company and Indemnitee regarding the subject matter hereof and shall not
diminish or affect any other rights which Indemnitee may have under any
provision of law, the Company’s Certificate of Incorporation or By-laws, under
other agreements, or otherwise.

11. Continuation After Term. Indemnitee’s rights hereunder shall continue after
the Indemnitee has ceased acting as a director or Agent of the Company and the
benefits hereof shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.

12. Interpretation of Agreement. This Agreement shall be interpreted and
enforced so as to provide indemnification to Indemnitee to the fullest extent
now or hereafter permitted by law.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, provisions of the Agreement shall not
in any way be affected or impaired thereby, and to the fullest extent possible,
the provisions of this Agreement shall be construed or altered by the court so
as to remain enforceable and to provide Indemnitee with as many of the benefits
contemplated hereby as are permitted under law.

14. Counterparts, Modification and Waiver. This Agreement may be signed in
counterparts. This Agreement constitutes a separate agreement between the
Company and Indemnitee and may be supplemented or amended as to Indemnitee only
by a written instrument signed by the Company and Indemnitee, with such
amendment binding only the Company and Indemnitee. All waivers must be in a
written document signed by the party to be charged. No waiver of any of the
provisions of this Agreement shall be implied by the conduct of the parties. A
waiver of any right hereunder shall not constitute a waiver of any other right
hereunder.

15. Notices. All notices, demands, consents, requests, approvals and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been properly given if hand delivered (effective upon receipt or
when refused), or if sent by a courier freight prepaid (effective upon receipt
or when refused), in the case of the Company, at the addresses listed below, or
to such other addresses as the parties may notify each other in writing.

 

To Company:   

United Rentals, Inc.

Five Greenwich Office Park

Greenwich, CT 06830

Attention: Chief Executive Officer

To Indemnitee: At the Indemnitee’s residence address and facsimile number on the
records of the Company from time to time.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.

 

UNITED RENTALS, INC. By  

 

Name:   Wayland Hicks Title:   Chief Executive Officer INDEMNITEE:  

 

Name:  

 

B-6